DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “a distal end potion” In line 2 of the claim. It is suggested this limitation be changed to “a distal end portion” for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites limitations already recited in claim 12. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20050015047).
Regarding claim 1, Shah discloses a system for dilating a cervical canal, the system comprising: an outer catheter (42) having a lumen (46a), the outer catheter having a distal end potion configured to extend into a vaginal canal and be positioned adjacent a cervical canal (paragraph 0010); an inner catheter (44a) positioned within the lumen of the outer catheter; an everting balloon (49), the everting balloon having a first end attached to the distal end portion of the outer catheter, and a second end attached to a distal end portion of the inner catheter (figure 2); and a dilating balloon (48) attached to the distal end portion of the inner catheter (figure 2), the dilating balloon being proximal to the second end of the everting balloon (figure 2), wherein the inner catheter is axially translatable relative to the outer catheter to position the dilating balloon within an interior of the everting balloon (figure 2), wherein the respective everting and dilating balloons are configured such that when the everting balloon is positioned in the cervical canal distal to the outer catheter. and the dilating balloon is positioned within the interior of the everting balloon, inflation of the dilating balloon dilates the cervical canal (paragraph 0008, 0010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20050015047) as applied to claim 1 above, and further in view of Hall (US 4946440). 
Regarding claim 2, Shah discloses all of the limitations set forth in claim 1, wherein, when the outer catheter can be held stationary, but does not specifically disclose that inflation of the everting balloon everts the everting balloon and advances the inner catheter distally relative to the outer catheter. However, Hall teaches a dilation system comprising an outer catheter, an inner catheter, and an everting balloon having a first end attached to the distal end of the outer catheter and a second end attached to a distal end of the inner catheter, wherein  when the outer catheter is stationary, the system is configured so that inflating of the everting balloon everts the everting balloon and advances the inner catheter distally relative to the outer catheter (C:5, L:5-15) in order to allow the everting balloon to conform to the walls of the vessel or cavity. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the inner catheter of Shah translatable within the outer catheter, such that the device is configured so that inflation of the everting balloon everts the everting balloon and advances the inner catheter distally relative to the outer catheter, as an art-recognized known inflation means for balloons inserted into cervical cavities for occlusion at the time of the invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-6, 10, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 10 of U.S. Patent No. 10582951. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-5 and 10  recite all of the limitations of application claims 3-6, 10, 12, and 18 (See chart below). Therefore, patent claims 2-5 and 10 are in essence a “species” of the generic invention of application claims 3-6, 10, 12, and 18. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 3-6, 10, 12, and 18 is anticipated by patent claims 2-5 and 10, they are not patentably distinct from patent claims 2-5 and 10. 
Instant application 
3
4, 12
5
6, 18
10
Pat. 10582951
4
2, 
5
3, 
10


Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer is filed to overcome the Double Patenting rejection.
Claims 12-14 and 16-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action and a Terminal Disclaimer is filed to overcome the Double Patenting rejection.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer is filed to overcome the Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (see above) teaches all of the limitations set forth in claim 1. However, the claims have not been rejected over the body of prior art because no reference could be found that further teaches or suggests that the inner catheter is configured to detach from the second end of the everting balloon upon inflation of the dilating balloon or the everting balloon is configured such that inflation of the dilating balloon within the interior of the everting balloon causes the everting balloon to tear or rupture, since the prior art only teaches the everting balloon is meant to contain and prevent material from the dilating balloon from entering the surgical site and there is no suggestion, teaching, or motivation to produce the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771